852 F.2d 568
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eddie Armail JULIAN, Plaintiff-Appellant,v.John W. HAWLEY, Daniel C. Larson, Defendants-Appellees.
No. 88-1080.
United States Court of Appeals, Sixth Circuit.
July 22, 1988.

Before MERRITT, KRUPANSKY and BOGGS, Circuit Judges.

ORDER

1
This pro se Michigan prisoner appeals the district court's summary judgment dismissing his civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the briefs and the record, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking damages and declaratory relief, plaintiff alleged that defendants violated his due process rights by temporarily suspending his shower privileges without affording him a hearing.  Finding that there was no genuine issue of material fact and that defendants were entitled to judgment as a matter of law, the district court granted defendants' motion for summary judgment and dismissed the case.


3
Upon review, we conclude that summary judgment was proper.   See Celotex Corp. v. Catrett, 477 U.S. 317 (1986);  Shavrnoch v. Clark Oil & Refining Corp., 726 F.2d 291 (6th Cir.1984).


4
Accordingly, the district court's judgment, entered December 14, 1987, is affirmed for the reasons stated by the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.